DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-8 and 14-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claims 3 and 14, the language “proximate” is a relative term that renders the claim indefinite.  The term “proximate” is relative, not defined by the claim, and the specification does not provide any description or example of this term such hat one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.
In re claims 7 and 15, these claims recite the limitation “the award” at line 3, and claim 16 recites the limitation “the award” at lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claims.
Claims 4-8 and 16 depend from a rejected base claim, and therefore are also rejected for the reasons provided for the rejected base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/016944 to Heaven et al. (“Heaven”) in view of US Publication No. 2016/0136529 to Weston et al. (“Weston”).
In re claim 1, Heaven discloses a method for providing awards via a mobile application on a mobile device to a player engaging in activities within an entertainment venue [Abstract ¶¶51, 52 describe mobile app 100 for use at amusement park], the method comprising the steps of: providing a system comprising a server [Fig. 6, 605, Fig. 7, 750, ¶¶46, 90 describe remote or central server], a network [¶46, 93 describe wired or wireless network], a controller [Fig. 6, 615, Fig. 7, 755, ¶93 describes operator computers and ¶114 describes smart device running an operator app], and one or more equipment devices [¶88 describes sensors], the server and one or more equipment devices being communicatively linked to the network and the controller [¶¶46, 90 describe wired or wireless connection], the one or more equipment devices being adapted to receive identification data communicated by an identification device [¶88 describes, for example, sensor 640 reads RFID wristband of user]; the one or more equipment devices being adapted to notify the server of the identification data communicated by the identification device [¶90 describes the reader/sensors (640-1, 640-2) identify the RFID-enabled wristbands or other apparatus (e.g., using conventional RFID technology) and may transmit times of entry and/or exit to a storage device, such as a central server 605, for recordation in memory (e.g., a database)]; the system being adapted to maintain system data comprising player account data and equipment device data [¶52, 22, 90 describe memory and/or database of central server stores data]; the player account data comprising a player account comprising player account information [¶52 describes user account and/or profile], said player account information comprising a player account award credit total comprising player account award credit [¶54 describes awards, vouchers, and discounts that may be won by user for competing in game; ¶57 describes rewards provided to users of mobile app 100 including vouchers, passes, coupons, which are associated with user profile for storage locally or remotely and that also may be shared or traded]; the equipment device data comprising data associated with the one or more equipment devices [¶22, 88, 90 sensors track and central server stores data to determine location of visitors in park based on location of sensor and other data associated with sensor, such as time of entry and exit]; the mobile device being communicatively linked to the network and being adapted to display some or all of the player account information [¶52, 54, 57 mobile app 100 configured to provide account information to user graphically, audibly in addition to tactile information]; associating, by the server, the player account with the identification device [¶89 describes associating personal information, user name or unique identifier with RFID wristband stored in record of central server]; and permitting, by the server, some or all of the player account information to be displayed on the mobile device [¶52, 54, 57 describe mobile app 100 configured to provide account information to user graphically, audibly in addition to tactile information].
Heaven discloses providing games, keeping scores, and providing awards to users of the mobile app in an amusement park.  However, Heaven doesn’t explicitly disclose determining, by the server, an additional amount of the player account award credit to be credited to the player account when at least one of the one or more equipment devices notifies the server of the identification data communicated by the identification device; crediting, by the server, the additional amount of the player account award credit to the player account; determining, by the server, the player account award credit total.
Weston also teaches a mobile application on a mobile device to a player engaging in activities within an entertainment venue [¶121] a system with RFID sensors reading tags on players riding an attraction, such as a water slide, to award points and track scores of the users [¶¶ 81, 82 103-104].   Heaven lacks, but Weston teaches determining, by the server, an additional amount of the player account award credit to be credited to the player account when at least one of the one or more equipment devices notifies the server of the identification data communicated by the identification device [¶107 describes awarding bonus points to player’s score for hitting a particular number of sensors in a row or in a sequence]; crediting, by the server, the additional amount of the player account award credit to the player account [¶120 describes adding players’ scores, progress of player, levels, awards to the player account; 261 describes combining points for using app with points earned by participating in rides to get highest possible score]; determining, by the server, the player account award credit total [¶218 describes sending total score to game system, ¶254 describes comparing total accumulation of points to determine winner, 104 describes awards and bonus features may be increased based on ridership totals].
Heaven and Weston are both considered to be analogous to the claimed invention because they are in the same field of entertainment venues.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Heaven and include the credit awarding and scoring, as taught by Weston, in order to provide increased fun of player by allowing them to compete for and accumulate awards and high scores throughout their visit to the park, while also rewarding skill of participating in an attraction, see e.g., ¶¶7, 104, 120.
In re claim 2, Heaven discloses the one or more equipment devices comprise one or more scanner devices [¶21 describes a sensor for reading participant RFID wristband], the one or more equipment devices being positioned within an amusement park comprising one or more attractions [¶10 describes system deployed in an amusement park, ¶21 describes sensor positioned in range of first entertainment attraction].
In re claim 3, Heaven discloses at least one of the one or more equipment devices is positioned proximate to at least one of the one or more attractions [Fig. 6, #640-1,2,3, and 4, ¶88 describes sensors may be placed near entrance and/or exit of waterslide attraction and/or next to attraction, such as a waterslide].
In re claim 4, Heaven discloses at least one of the one or more attractions is a scavenger hunt [¶54 describes users of the system may engage in scavenger hunt].
In re claim 5, Heaven discloses at least one of the one or more attractions is a video production area [¶97 describes guests may purchase video of guest on attraction].
In re claim 7, Heaven discloses after the step of permitting, by the server, some or all of the player account information to be displayed on the mobile device, the step of redeeming the award [¶54 describes after viewing with the app, the awards and vouchers may be used with park attractions, ¶98 describes communication of rewards to point of sale system within the venue, ¶99 describes providing VIP access for rides such as special line or jumping in line].
In re claim 8, Heaven discloses after the step of associating, by the server, the player account with the identification device, the step of activating a user interface when at least one of the one or more equipment devices notifies the server of the identification data communicated by the identification device [¶62-64 describe popup on mobile app based on location or proximity to attraction/vendor and ¶92 providing interface for feedback based on detection of by sensor at attraction which may mobile app on user’s smartphone].
In re claim 9, Heaven discloses the identification device is an RFID device [¶19, 88 describe user ID is an RFID wristband].
In re claim 10, Heaven discloses multiple user accounts.  However, Heaven lacks, but Weston teaches that the system further comprises a leaderboard, the leaderboard being adapted to display player scores [Fig.4 shows scoreboard with player high scores], and the method further comprising the steps of: displaying a first player score on the leaderboard; and displaying a second player score on the leaderboard [¶120 describes displaying multiple player scores on a scoreboard, ¶218 discloses calculation and display of total scores on leaderboard of players using attraction].
Heaven and Weston are both considered to be analogous to the claimed invention because they are in the same field of entertainment venues.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Heaven and include the award crediting and scoring, as taught by Weston, in order to provide increase fun of player by allowing them to see how they compare to other players and show off accumulate awards and high scores 120.

Claims 6 is are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. Heaven in view of Weston further in view of US Publication No. 2006/0287030 to Briggs et al. (“Briggs”).
In re claim 6, Heaven in view of Weston lack, but Briggs teaches at least one of the one or more attractions comprises projected images [¶141 describes in an amusement park activity participant can select images from projection on large screen].
Heaven, Weston, and Briggs are all considered to be analogous to the claimed invention because they are in the same field of entertainment venues.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Heaven and include play elements such as the projecting images, as taught by Briggs, in order to provide increased fun of a player by providing a diverse play experience from the play elements, see, e.g., ¶51.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Briggs in view of Weston.
  In re claim 11, Briggs discloses a method for providing awards to first and second players engaging in activities within an entertainment venue [Abstract, ¶¶256, 259], the method comprising the steps of: providing a system comprising a server [Central Link System, e.g., Fig. 8, #802, ¶251], a network [¶¶223,224, and 250], a controller [Fig. 8, #816], and one or more equipment devices [¶30 describes  a read or read/write device associated with a given play element to identify the participant and update the participant's record], the server being communicatively linked to the network and the controller [¶250], the one or more equipment devices being adapted to notify the server of identification data communicated by first and second identification devices [¶30 describes a read or read/write device associated with a given play element to identify the participant and update the participant's record, ¶252-253 describe unique ID]; the system being adapted to maintain system data comprising player account data and equipment device data [¶252-253 describe player account data stored in record of system, ¶ 223-224 describe equipment data, e.g., a zone identification number corresponding to a play zone], the player account data comprising first and second player accounts [¶31 describes each player has a player record] and the equipment device data comprising data associated with the one or more equipment devices [¶224 describes zone id is associated with transceiver located at play area]; associating, by the server, the first player account with the first identification device and associating the second player account with the second identification device [¶30 describes each player has suitable indicia that interfaces with a read or read/write device associated with a given play element to identify the participant and update the participant's record as necessary with his or her performance in the play element]; establishing, by the server, a group account comprising group account data [¶32 describes a group record stored by central database to group players into teams]; the group account data comprising group account information comprising a group account award credit total, the group account award total comprising group account award credit [¶32 describes group record includes a total of the points, credits, etc. of the team members]; a display device being communicatively linked to the network and being adapted to display some or all of the group account information [¶257 describes 822 displays account info of team player including points for redemption of award such as power up, ¶260 scoreboard displays scores of participants, teams, and top scores, e.g., an all-time top 10, today's top 10, i.e., leaders]; determining, by the server, an additional amount of group award credit to be credited to the group account when at least one of the one or more equipment devices notifies the server of the identification data communicated by the first and second identification devices [¶¶254-256 describe dividing participants into teams A and B, player accumulate points by interacting with terminals 806 which are sent to CLS server 802]; crediting, by the server, the additional amount of group award credit to the group account [¶32, ¶¶252-256, ¶258, describe as participants play they accumulate additional points or credit which is added to the records]; and permitting, by the server, some or all of the group account information to be displayed [¶260 describes scoreboard for display of information].
Weston describes a system in an amusement park including sensors for tracking RFIDs of participants on rides to determine points scored by participants on the rides [Abstract, ¶¶81, 120].  Participants also may compete as teams [¶254].  Awards may be provided to participants based on points accumulated from interacting with the attractions ¶¶104,120. 
Briggs, lacks but Weston teaches mobile devices being communicatively linked to the network [¶¶90, 120, 121] and a mobile application on mobile devices to display some participant information [Abstract, ¶¶90, 120, 121 describe a mobile application for a mobile device, e.g., smart phone, to display scores, points, award, medals and other information associated with participants ].
Briggs and Weston are all considered to be analogous to the claimed invention because they are in the same field of entertainment venues.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Briggs to include the mobile app, as taught by Weston, in order to increase user fun and convenience by allowing a user to see their results/achievements anywhere in the park, after leaving the park, and to share their achievements with family and friends anywhere at any time, see, e.g., ¶¶121-126.
In re claim 12, Briggs discloses a leaderboard, the leaderboard being adapted to display player scores, the method further comprising the step of: displaying a first player score on the leaderboard; and displaying a second player score on the leaderboard [Fig. 8 #814, ¶260 scoreboard displays scores of participants, teams, and top scores, e.g., an all-time top 10, today's top 10, i.e., leaders].
In re claim 13, Briggs discloses the one or more equipment devices comprises one or more device scanners [Fig. 8, #806], the one or more equipment devices being positioned within an amusement park comprising one or more attractions [¶249 describes interactive play system 800 including terminals and/or sensors of Fig. 8 can be part of theme park ride or stand-alone attraction].
In re claim 14, Briggs discloses at least one of the one or more equipment devices is positioned proximate to at least one of the one or more attractions [¶254 Terminals 806 are positioned within ride/attraction at designated play areas].
In re claim 15, Briggs discloses after the step of permitting, by the server, some or all of the group account information to be displayed, the step of redeeming the award [¶259 points are redeemed as prize tickets or prizes].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Weston further in view of US Patent Publication No. 2020/0126171 to Jabara (“Jabara”).
In re claim 16, Briggs in view of Weston discloses a group account with group credit and redeeming an award; however, the combination does not explicitly describe debiting, by the server, from the group account, an amount of group award credit attributable to redeeming the award.
Jabara discloses debiting, by the server, from the group account, an amount of group award credit attributable to redeeming a purchase [¶36 describes all of the bracelets in a single group, such as a family, may be tied to a single group account so that a purchase using any of the bracelets in the group will result in a deduction from the group account].
Briggs, Weston, Jabara are all considered to be analogous to the claimed invention because they are in the same field of entertainment venues.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Briggs in view of Weston to include the group account debiting, as taught by Jabara, in order to increase user convenience, especially for families, by not having to monitor or process separate transactions/accounts for each child.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Heaven.
In re claim 17, Briggs discloses a system for providing awards via a mobile application on a mobile device to a player engaging in activities within an entertainment venue [Abstract, ¶¶256, 259], the system comprising: a server [Central Link System, e.g., Fig. 8, #802, ¶251], a network[¶¶223,224, and 250], a controller [Fig. 8, #816], and one or more equipment devices [¶30 describes a read or read/write device associated with a given play element to identify the participant and update the participant's record], the server and one or more equipment devices being communicatively linked to the network and the controller [¶250], the one or more equipment devices being adapted to notify the server of identification data communicated by an identification device [¶30 describes a read or read/write device associated with a given play element to identify the participant and update the participant's record, ¶252-253 describe unique ID]; the system being adapted to maintain player account data and equipment device data [¶252-253 describe player account data stored in record of system, ¶223-224 describe equipment data, e.g., a zone identification number corresponding to a play zone], the player account data comprising a player account [¶31 describes each player has a player record] and the equipment device data comprising data associated with the one or more equipment devices [¶224 describes zone id is associated with transceiver located at play area]; the display device linked to the network and being adapted to display player account information and a player account award credit [¶257 describes 822 displays account info including points for redemption of award such as power up]; the server being adapted to associate the player account with the identification device [¶250-255 Central server 802 keeps records of players in database and is connect to terminals 806 which players use their ID to score points which are tracked/stored by the central server 802 to determine awards, credits, individual, team, and high scores]; the server being further adapted to determine an amount of the award credit when at least one of the one or more equipment devices notifies the server of the identification data communicated by the identification device [¶255 describes for example determining 50 points for completion of play element associated with terminal 806]; and the server being further adapted to generate the player account award credit [¶252 describes system determining total points for redemption stored with participant records, which then may be reward to participants in game as power ups ¶257 or after game for prizes or tickets ¶259] and permit award credit to be display [¶257 describes 822 displays account info including points for redemption of award such as power up].
Heaven describes a system in an amusement park including sensors for tracking RFIDs of participants on rides to determine points scored by participants on the rides [Abstract, ¶¶81, 120].  Participants also may compete as teams [¶254].  Awards may be provided to participants based on points accumulated from interacting with the attractions [¶¶104,120]. 
Briggs lacks, but Heaven teaches providing awards via a mobile application on a mobile device [Abstract ¶¶ 51, 52 Mobile App 100 for use at amusement park provides awards], the mobile device being communicatively linked to the network and being adapted to display player account information and a player account award credit [¶52, 54, 57 mobile app 100 configured to provide account information to user graphically, audibly in addition to tactile information, ¶54 describes awards, vouchers, and discounts that may be won by user for competing in game; ¶57 describes rewards provided to users of mobile app 100 including vouchers, passes, coupons, which are associated with user profile for storage locally or remotely and that also may be shared or traded]; permit the award credit to be displayed on the mobile device [¶¶98, 99 describe generating reward and that reward communication to a guest may be via a mobile application (e.g., a software application that is executed on the guest's personal mobile device, such as a smart phone)].
Briggs and Heaven are all considered to be analogous to the claimed invention because they are in the same field of entertainment venues.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Briggs to include the mobile app, as taught by Heaven, in order to increase user entertainment, convenience, participation, and satisfaction, see, e.g., ¶10.
In re claim 18, Heaven lacks but Weston teaches a leaderboard, the leaderboard being adapted to display player scores [Fig. 8 #814, ¶260 scoreboard displays scores of participants, teams, and top scores, e.g., an all-time top 10, today's top 10, i.e., leaders].
In re claim 19, Heaven disclose the identification device is an RFID device [¶223].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0357188 describes NFC tags for use in an amusement park than may be linked to attractions and used for a scavenger hunt.
US 2019/0188962 describes a group account with subsidiary accounts, for example, for children.
US 2004/0204240 describes RFID tracking of player in theme park with provision of scavenger hunt.
US 2013/003089 describes loyalty systems 50 determine when points are earned, credit earned points to user loyalty accounts 52, and debit points from user loyalty accounts on behalf of users of airlines, hotels, rental car companies, amusement parks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                       
           
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715